19-36970-cgm        Doc 46     Filed 11/02/20 Entered 11/02/20 17:40:35               Main Document
                                            Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                    November 2, 2020

Honorable Cecelia G. Morris
Chief United States Bankruptcy Court Judge
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601

        Re:     Felysha L. Koran
                Bankruptcy Case No: 19-36970-cgm

         This office represents the Secured Creditor, SN Servicing Corporation, as servicer for U.S.
Bank Trust National Association, as Trustee of the Igloo Series IV Trust in the above referenced action.
Pursuant to the court’s loss mitigation order entered on January 8, 2020, please let this letter serve as
a status report and summary of what has transpired between the parties.

        The Creditor Loss Mitigation Affirmation was filed on October 15, 2020. Secured Creditor
advised that they would be willing to review based on the documents that the prior servicer possessed
prior to the service transfer, however, Secured Creditor noted that the Debtor is not on the loan
documents for this property and therefore the Secured Creditor would need additional documents (i.e.
a Recorded Deed or Will and proof of relation to the Deceased and ID docs for successor in interest
(SII) and Social Security Card) as well confirmation that the Debtor would assume the loan, should a
modification be offered.

      On October 20, 2020, Debtor’s Attorney advised that the Debtor will be assuming the loan,
however, as of today, the requested documents have not yet been provided.

        Please feel free to contact our office should you have additional questions.

                                                        Sincerely,

Dated: November 2, 2020

                                                        /s/ Jonathan Schwalb, Esq.
                                                        Jonathan Schwalb, Esq.
                                                        Friedman Vartolo LLP
                                                        85 Broad Street, Suite 501
                                                        New York, New York 10004
                                                        (P) 212.471.5100
                                                        (F) 212.471.5150
                                                        bankruptcy@friedmanvartolo.com
